DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulsen (US 2,840,866).

Regarding claim 1, Paulsen teaches a connection system for a vehicle and a house, comprising: 
a flange provided along an edge of an opening of a door of the vehicle; 
a weather strip disposed at the flange, extending along the flange, and exposed outside the vehicle; and 
a sealing module disposed at an entrance of the house, extending along the edge of the entrance, and sealing the portion between the vehicle opening and the house entrance by abutting the weather strip when the vehicle and the house are connected, 
wherein when the vehicle and the house are connected with both the door of the vehicle and the entrance of the house open, a space is formed with an interior of the vehicle and an interior of the house connected to each other, see figures 1 and 7, column 5, lines 10+.


Regarding claim 5, Paulsen teaches the sealing module includes stoppers, a locking device is disposed at the entrance of the house, the sealing module is detachably coupled to the entrance, the stoppers are locked by the locking device when the sealing module and the entrance are combined, and the sealing module is mounted on the house, see figures 1 and 7 and column 7, lines 12+.

Regarding claim 6, Paulsen teaches the sealing module includes: 
a base; 
a stretching portion disposed on the base; and 
a contact portion coupled to an end of the stretching portion, wherein when the vehicle and the house are connected, the contact portion approaches the vehicle from the base by the stretching portion and abuts the weather strip to seal the portion between the vehicle opening and the house entrance, see figures 1 and 7.

Regarding claim 7, Paulsen teaches the sealing module protrudes toward the vehicle, and the sealing module surrounds the flange and the inner side of the sealing module abuts the weather strip of the vehicle when the vehicle and the house are combined to seal the portion between the opening of the vehicle and the house entrance, see figures 1 and 7.

Regarding claim 8, Paulsen teaches the sealing module stretches toward the vehicle when the vehicle and the house are combined, and when the sealing module is stretched, the flange of the vehicle surrounds the sealing module and the outer side of the sealing module abuts the weather strip of the vehicle to seal the portion between the vehicle opening and the house entrance, see figures 1 and 7.

Allowable Subject Matter
Claims 2-4 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Paulsen reference is the best prior art but does not teach the features of claims 2-4 and 9-12, specifically the movement of the door and the vehicle and passenger recognizer.  It would not have been obvious to modify the prior art to teach these features.  As such claims are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-892 includes examples of other prior art, such as Cha et al. and Freeauf, which are other examples of connection system for vehicles and a house, but do not teach the exact features of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 February 2022